Citation Nr: 9933906	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1997, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  The veteran also raised the issues of entitlement to 
secondary service connection for the loss of the sense of 
smell and the loss of the sense of taste.  These matters were 
referred to the RO.  In November 1997, the Board remanded the 
veteran's claim to the RO for additional development.  While 
the case was in remand status, the RO granted service 
connection for partial loss of the sense of taste and denied 
entitlement to service connection for loss of the sense of 
smell.  These issues have not been developed for appellate 
review and the Board will not address them further.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an auditory acuity level II in his 
right ear, and level IV in his left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.951, 4.85, Codes 6100, 6103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for defective hearing in July 
1946, and a 10 percent evaluation was assigned.  This was 
based on service medical records which showed a decrease in 
hearing capacity at service separation.  In March 1952, the 
veteran's evaluation was increased to 30 percent based on a 
February 1952 examination report which showed that his 
hearing disability had increased.  In April 1959, his 
evaluation was decreased to 20 percent after the prior rating 
action was amended.  In July 1977, the RO increased the 
veteran's evaluation to 30 percent based on a June 1977 VA 
examination report which showed a mixed type hearing loss, 
bilaterally, moderate to severe in the right ear and mild to 
moderate in the left ear.  

In September 1991, the veteran underwent a revision of left 
stapedectomy at a VA facility.  He was examined by VA for 
disability evaluation in August 1992.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
65
70
80
LEFT

90
80
85
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 in the left ear.  The 
examiner found that the veteran exhibited a moderate mixed 
hearing loss in the right ear that was predominately 
sensorineural and a severe mixed hearing loss in the left 
ear.  

On the authorized VA audiological evaluation in June 1993, 
pure tone thresholds, in decibels, were as follows:
		



HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
65
75
85
LEFT
85
80
75
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.
\
On the authorized VA audiological evaluation in May 1994, 
pure tone thresholds, in decibels, were as follows:
		



HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
70
75
80
LEFT
50
65
70
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.

VA outpatient treatment records dated from 1987 to 1997 show 
regular treatment for hearing complaints.  In June 1997, the 
veteran testified before the undersigned member of the Board.  
He described his ear operations, and explained that he wore 
hearing aids.  He reported that he receives treatment every 
six months at a VA facility.  He discussed how his defective 
hearing affected his life.  He stated that since tubes were 
put in, he had no discomfort, pain or pressure.  He testified 
that he had worked as an independent insurance agent for 50 
years before retirement and that his disability had nothing 
to do with his employment.  A complete transcript is of 
record.  

In November 1997, the veteran underwent a right myringotomy 
and ventilatory tube placement at a VA facility.  In March 
1998, the veteran was examined by VA.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
85
LEFT
80
95
95
105
115

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  The 
examiner found, moderate to severe sensorineural hearing 
loss, bilaterally, greater in the left ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz. To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85, 
Codes 6100 to 6110.

The Board also notes that the current 30 percent disability 
rating for bilateral hearing loss has been in effect for more 
than 20 years and is thus protected from reduction absent a 
showing of fraud. 38 C.F.R. § 3.951 (1999).

The most contemporaneous audiometric studies were conducted 
in March 1998 by the VA and correlate to auditory acuity 
numeric designation II in the right ear, and auditory acuity 
numeric designation IV in the left ear. See 38 C.F.R. § 4.85, 
Table VI.  The findings are actually commensurate with a 
noncompensable rating. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  However, the veteran's currently assigned 30 percent 
disability rating for bilateral hearing loss was based upon 
the rating criteria no longer in effect.  As the rating has 
been in effect since 1977, it is protected from reduction by 
regulation. 38 C.F.R. § 3.951(b) (1999).  

While the veteran questions the propriety of rating his 
disability based on test results, such provides a uniform 
method of rating all veterans having the same disability. A 
disability rating for hearing impairment is to be derived 
from a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principii, 3 Vet. 
App. 345 (1992).  The application of the rating schedule to 
the test results clearly demonstrates that no more than the 
currently protected 30 percent schedular rating is warranted.  
The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids. 38 C.F.R. § 4.86.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim. Thus, the 
reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is nothing in the 
record to suggest that a rating beyond those in the schedule 
is warranted.  There is no evidence that shows the veteran's 
disability has substantially interfered with his employment 
and there is no indication that the service-connected 
disability has necessitated frequent periods of 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  

For the foregoing reasons, an increased rating for bilateral 
hearing loss must be denied.

ORDER

An increased rating for bilateral hearing loss is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

